Case 2:19-cv-02507-PA-MRW Document 113-11 Filed 06/01/20 Page 1 of 7 Page ID
                                 #:1209



  1   Peter Anderson, Esq. Cal. Bar No. 88891
             peterandersongdwt.com
 2    Nicolette Vairo, Esq. Cal. Bar No. 311592
             nicolettevairo4dwt.com
 3    DAVIS WRIGHT TREMAINE LLP
      865 South Figueroa Street, Suite 2400
 4    Los Angeles, CA 90017-2566
      Tel: (213) 633-6800
  5   Fax: (213') 633-6899
  6   Attorney for Defendants
      ABEL M. TESFAYE KARL MARTIN
  7   SANDBERG, SAVAM HARISH KOTECHA,
      AHMED BALSHE, JASON QI_MNNEVILLE,
 8    WASSIM SALIBI, THE WEEKND XO, LLC,
      THE WEEKND XO, INC., THE WEEKND XO
  9   MUSIC, ULC, DAHEALA & CO., LLC, SAL &
      CO MANAGEMENT LP, SAL & CO LP, XO&CO.,
 10   INC., UNIVERSAL MUSIC GROUP, INC, UMG
      RECORDINGS,INC.             MUSIC
11    PUBLISHING, INC., UNIVERSAL MUSIC
      CORPORATION, KOBALT MUSIC PUBLISHING
12    AMERICA, INC., WARNER CHAPPELL MUSIC, INC.,
      W CHAPPELL MUSIC CORP., SONGS MUSIC
 13   PUBLISHING, LLC, ARTIST NATION MANAGEMENT
      GROUP, INC., MXM, LLC, MXM MUSIC, AB,
 14   and WOLF COUSINS
 15                        UNITED STATES DISTRICT COURT
 16                      CENTRAL DISTRICT OF CALIFORNIA
 17                                   WESTERN DIVISION
 18   William Smith, et at,                   )   Case No. 2:19-cv-02507-PA-MRWx
                                              )
 19                           Plaintiffs,     )
                                              )   DECLARATION OF DR.
20          v.                                )   LAWRENCE FERRARA IN
                                              )   SUPPORT OF MOTION FOR
21    Abel M. Tesfaye, etc., et at,           )   SUMMARY JUDGMENT OR, IN
                                              )   THE ALTERNATIVE, PARTIAL
22                            Defendants.     )   SUMMARY JUDGMENT
                                              )
23                                            )   Date: July 6, 2020
                                                  Time: 1:30 p.m.
24
25                                                     Courtroom of the Honorable
                                                             Percy Anderson
26                                                     United States District Judge
27
28
Case 2:19-cv-02507-PA-MRW Document 113-11 Filed 06/01/20 Page 2 of 7 Page ID
                                 #:1210



 1                   DECLARATION OF DR. LAWRENCE FERRARA
 2          I, Lawrence Ferrara, declare and state:
 3          1.     I am over the age of 18 and I have personal knowledge of the following
 4    facts and could competently testify to these facts if called upon to do so.
 5          2.     I am a musicologist and a Full Professor of Music and the Director
 6    Emeritus of all studies in Music and the Performing Arts in New York University's
  7   Steinhardt School.
 8          3.     I was asked in connection with this matter to perform a comparative
 9    musicological analysis of the musical compositions in 1 Need to Love and A Lonely
10    Night. Attached to this Declaration as Exhibit 2 is a true and correct copy of my
11    initial Report dated April 5, 2020, setting out my qualifications, analysis of the
12    musical compositions I Need to Love and A Lonely Night, and my conclusions as to
13    those musical compositions.         The following sound recordings accompanied my
14    initial Report as audio exhibits:
15                 (a)     Audio Exhibit 1: I Need to Love;
16                 (b)     Audio Exhibit 2: A Lonely Night;
17                 (c)     Audio Exhibit 3: Heart of Glass, Blondie (1978);
18                 (d)     Audio Exhibit 4: The World Is Not Enough, title song in
19          the motion picture, The World Is Not Enough (1999); and
20                 (e)     Audio Exhibit 5: The theme music of the 1992-1997
21          television series, X-Men: The Animated Series (1992)
22    A CD with these Audio Exhibits accompanies this Declaration.
23          4.     I also was then asked to review and consider a Report dated January 8,
24    2019, by Dr. Alexander Stewart, which I understand was designated by plaintiffs'
25    counsel as their musicologist's Report. Attached to this Declaration as Exhibit 4 is a
26    true and correct copy of my Rebuttal Report dated April 25, 2020, which sets out my
27    conclusions regarding Dr. Stewart's Report as to I Need to Love and A Lonely Night.
28 111
                                                  1
Case 2:19-cv-02507-PA-MRW Document 113-11 Filed 06/01/20 Page 3 of 7 Page ID
                                 #:1211



  1           5.    My attached initial Report, including its audio exhibits, and my attached
  2   Rebuttal Report, are each made a part of and incorporated in this Declaration and I
      can and do testify to my statements, analyses, and conclusions in my initial Report
  4   and Rebuttal Report.
  5           6.    As set out in more detail in my initial Report and rebuttal Reports, and
  6   by applying established and recognized musicological practices and analyses, and this
  7   Circuit's extrinsic test, including by dissecting the works, analyzing prior art, and
 1    identifying elements that were in common use or widely available prior to plaintiffs'
  9   work:
10                  (a)    There are no musicologically significant similarities
 11           between I Need to Love and A Lonely Night, but there are many
12            musicologically significant differences.
13                  (b)    The structure of I Need to Love and the structure of A
14            Lonely Night incorporate some of the same generic structural building
15            blocks, but they are organized and used differently, including differences
16            in length and number, and A Lonely Night includes pre-choruses and a
17            solo, but I Need to Love does not. Dr. Stewart's Report does not discuss
18            or analyze the structure of I Need to Love and A Lonely Night, and does
19            not consider their differences.
20                  (c)    I Need to Love is recorded in the key of F-sharp minor while
21            A Lonely Night is recorded in the key of G minor, which is a half-step
22            higher. If I Need to Love and A Lonely Night had been recorded in the
23            same key, and they are not, that would not be musicologically significant
24            because countless musical works are in minor keys. In fact, in tonal
25            music over the last three centuries there are two types or modes of keys,
26            namely major and minor.
27                  (d)    As for harmony, which refers to the presence and use of
28            chords, transposing I Need to Love and A Lonely Night to the same key
                                                  2
Case 2:19-cv-02507-PA-MRW Document 113-11 Filed 06/01/20 Page 4 of 7 Page ID
                                 #:1212



  1        for comparison and analysis, demonstrates that the verses and choruses
 2         of I Need to Love and A Lonely Night share only one chord, namely the
 3         Gm7 chord, which is a commonplace chord used in countless musical
 4         compositions.     In addition, the remaining chords in the chord
  5        progressions, as well as the harmonic rhythm (the rate at which chords
  6        change), are different in I Need to Love and A Lonely Night:
  7                    bars 1-2    bar 3     bar 4     bars 5-6     bar 7     bar 8
  8   I Need to Love: Gm7          Cm7       Cm7       F   F7       Gm7       Cm      D7
  9   A Lonely Night: Gm7          Ebmaj7 Dm7          Gm7          Ebmaj7 Dm7
10         There is no musicologically significant similarity in a single,
 11        commonplace chord being present among different chords organized
12         differently. Dr. Stewart's Report does not discuss or analyze the many
13         other harmonic differences.
14               (e)     As for rhythm, both I Need to Love and A Lonely Night are
15         in 4/4 meter, or "common time," which is a commonplace musical
16         building block. The overall rhythmic flow is different in I Need to Love
17         and A Lonely Night, for example, with A Lonely Night having a staccato
18         and syncopated bass rhythm absent in I Need to Love. There are melodies
19         in I Need to Love and A Lonely Night that bear some rhythmic
20         similarities, but they are found in prior art. Dr. Stewart's Report does not
21         discuss or analyze prior art.
22               (f)    I Need to Love and A Lonely Night share a melodic similarity
23         but it is not musicologically significant because any melodic similarity
24         appears in widely distributed prior art that, in some instances and
25         respects, is closer to I Need to Love or A Lonely Night then they are to
26         each other. That prior art includes Heart of Glass by Blondie, the title
27         song for the James Bond movie, The World Is Not Enough, and the theme
28         music for the television series, X-Men: The Animated Series.            For
                                                3
Case 2:19-cv-02507-PA-MRW Document 113-11 Filed 06/01/20 Page 5 of 7 Page ID
                                 #:1213



 1               example, here are transcriptions from my initial Report of the relevant
 2              portions of the prior art work, Heart of Glass, and I Need to Love, with
 3              the exact same notes they share in red and with two very close notes in
 4               purple:
  5                                                          1A                                                                  B
 6    "Heart of Glass"                        4
                 0:59                         4                                           •        •           •
                                                                                                                                                                •
                                                                                                                                                                                                                                      •
  7                                                                 In                    be - tween_                           what I             find_        is pleas - ing and                     I'm        feel - ing fine._


  8                                                 A                                                                  B
      "I Need To Love"                bb
  9               0:18
                                                                                                                                                                            •

                                                    It's clear                                     to me_              I         get that fun-ny feel - in'                         when you're next                                  to me._
10
 11             Also, as part of the dissection and analysis of the relevant three bars of
12              melody in verse 1 of I Need to Love and chorus 1 of A Lonely Night, I
13               placed an "X" over each note in A Lonely Night that appears in Heart of
14               Glass or is not in I Need to Love. As shown in the comparative
15              transcription immediately below, that leaves only one note, marked in
16               red in this transcription, per measure over the three measures:
17
                                                             A                                                              B
18     "Heart of Glass"                                                                                                                       11   111
                                                                                                                                                     !I=Ir
                  0:59

19                                                         In              be - tween_                                     what I           find_            is pleas - ing and                    I'm        feel - ing tine_


20
      "I Need To Love"
21                0:18
                                              It's clear                                                           I        get that fun-ny                  feel -                 when you're next
22
23
                              0                                                                                                                                            --.. .
                          IMP 4•111./••••                                                                                  1     1-i.                smil
                                                                                                                                                     —Wil         lm•      mIM
      "A Lonely Night"    I/ AM:Iii         i  -        II[ - •                                                            ',gr . ..  .morlr - aa- v -    i      - v -m-s.                ,                    la- v -

24                0:50
                            l•••...••••••
                          ••••••/       .." .mr,
                                                 , 11    111•1 4I
                                                          W • 1          11.. •
                                                                                  .
                                                                                      /       1!       - I".
                                                                                                                           la IM. `- .I•1
                                                                                                                           ,• •
                                                                                                                                             /Mg Mb.
                                                                                                                                       Mmir A `•••101     1
                                                                                                                                                            A    b /MI
                                                                                                                                                                /••      •
                                                                                                                                                                           AmIrd
                                                                                                                                                                                      •
                                                                                                                                                                                              ./   1„ . Al
                                                                                                                                                                                                        I
                                                                                                                                                                                                             l NI 4M
                                                                                                                                                                                                               mF•MI
                                                                                                                                                                                                                         - Ir
                                                                                                                                                                                                                         I 4    .-.
                                                                                                                                                                                                                                             I!•
                                                                                                                                                                                                                                          • - /    ,,   .   -•.



                                               A         lone - ly                            night,_                        ba - by        girl,_ I                loved you        on              a        lone - ly         night,_             oh._
25
26               This same dissection and analysis as to another example of prior art, The
27               World Is Not Enough, leaves only two notes in the relevant melodies of
28               chorus 1 of I Need to Love and chorus 1 of A Lonely Night after placing
                                                                                                                                     4
Case 2:19-cv-02507-PA-MRW Document 113-11 Filed 06/01/20 Page 6 of 7 Page ID
                                 #:1214



 1             an "X" over each note that also appears in The World Is Not Enough or
 2             is not in I Need to Love:
 3                                          A                                            B
                                                              1
 4   "The World Is Not Enough"       0 t
                                                                                                                                   j.
                          1:09
                                                                                             •••
 5                                          The world is      not        e- nough,       but it is such a per-fect place      to start,     my_

 6                                                 A                                                     A
 7
 8
              "I Need To Love"
                          0:01
                                 4                 Ba da da     da da_
                                                                                                     7   dp
                                                                                                         Ba da da   da da_. da


 9                                                         A1                        B
10                               4 16
              "A Lonely Night"
                          0:50          2                                            )taaliti )(';                   J
11                                                         A lone - ly night,_       ba-by girl, I loved you on a   lone - ly night,      oh._


12
13             In light of prior art, there is no musicologically significant similarity in
14             melody in I Need to Love and A Lonely Night. Furthermore, besides the
15             three bars of melody, the melodies in I Need to Love and A Lonely Night
16             are very different. Dr. Stewart's Report does not discuss or analyze prior
17             art or the many differences in melody between I Need to Love and A
18             Lonely Night.
19                       (g)         There are no similarities in the lyrics of I Need to Love and
20             A Lonely Night, and instead the lyrics of I Need to Love and A Lonely
21             Night are very different. Dr. Stewart's Report does not discuss or analyze
22             the lyrics or their differences.
23             7.        Based on my review and analysis of I Need to Love and A Lonely Night,
24   I found that there are no musicologically significant similarities, and there are many
25   musicologically significant differences.
26
27   ///
28
                                                                             5
Case 2:19-cv-02507-PA-MRW Document 113-11 Filed 06/01/20 Page 7 of 7 Page ID
                                 #:1215



  1         8.    Based on my review and analysis and considering prior art, there is no
 2    musicological evidence that any similarities between I Need to Love and A Lonely
 3    Night are the result of A Lonely Night copying I Need to Love.
 4          I declare under penalty of perjury that the foregoing is true and correct.
  5   Executed on May 28, 2020.
 6
  7
  8
  9
                                              LAWRENCE FERRARA, Ph.D.
10
 11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
